DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/15/2022 has been entered.
The drawings were received on 2/15/2022.  These drawings are acceptable to overcome the objections over the Drawings presented in the Office Action mailed 11/23/2021 with respect to the limitations of Claims 6 and 7, however, Drawing objections based on the amendment filed 2/15/2022 are presented below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of microstructures disposed on the substrate in the embodiment with the reflective layer having a plurality of through holes extending from a side facing the substrate to a side away from the substrate and the light-emitting element passing through the one of the through holes and directly disposed on the substrate of Claim 4 lines 1-3 and Claim 1 lines 8-11 (the examiner notes that due to the dependency of Claim 4 from Claim 1, the scope of Claim 4 includes the limitations of Claim 1 and must be directed to the same embodiment), the optical adhesive layer having a first and second area, with the first area enclosing the light-emitting element and the second area enclosing the first area in 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to Claim 4, lines 1-3 recite the limitation “further comprising a plurality of microstructures disposed on the substrate, wherein the optical adhesive layer covers the plurality of microstructures”.  However, Claim 4 depends from Claim 1, which recites on lines 8-11 “the light source module further comprises a reflective layer disposed on the substrate, wherein the reflective layer has a plurality of through holes extending from a side facing the substrate to a side away from the substrate, the light-emitting element passes through the one of the through holes and is directly disposed on the substrate”.  Such limitations of Claim 1 (e.g. the reflective layer [150a] and through holes [151]) are shown in the embodiment [100a] of Figure 4 and discussed in the Specification in paragraph 30, which notes specifically that the embodiment [100a] of Figure 4 differs from the light source module [100] as shown in, e.g., Figure 1, since it does not have the plurality of microstructures [160] but rather relies on the holes [151] to create the same effect as the microstructures [160] create.  Therefore, an embodiment including both the through holes (as required by Claim 1) and microstructures (as required by Claim 4) is not included in the Original Disclosure, and constitutes new matter.
With regards to Claim 8, lines 1-3 recite the limitation “the optical adhesive layer has a first area and a second area, the first area encloses the light-emitting element, and the second area encloses the first area”.  Claim 8 is therefore directed to the embodiment of Figure 6, which shows such claimed first area [A1] and second area [A2] as discussed in Specification paragraphs 32 and 33.  However, Claim 8 depends from Claim 1, which recites on lines 8-11 “the light source module further comprises a reflective layer disposed on the substrate, wherein the reflective layer has a plurality of through holes extending from a side facing the substrate to a side away from the substrate, the light-emitting element passes through the one of the through holes and is directly disposed on the substrate”.  Such limitations of Claim 1 (e.g. the reflective layer [150a] and through holes [151]) are shown in the embodiment [100a] of Figure 4 and discussed in the Specification in paragraph 30, which notes specifically that the embodiment [100a] of Figure 4 differs from the light source module [100].  Additionally, Specification paragraph 32 notes the embodiment [100c] of Figure 6 differs from the embodiment [100] due to its inclusion of the first and second areas, and no further mention of including the particulars of the embodiment [100a] being combined with the embodiment [100c] of Figure 6 is made.  Therefore, such limitations constitute new matter.  With further notes to Claims 9 and 10, such claims depend from Claim 8 and are further directed to the embodiment [100c] of Figure 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 1, line 11 includes the phrasing “the one of the through holes”.  There is insufficient antecedent basis for this limitation in the claim language.  For the purpose of examination, the examiner understands this limitation such that the light-emitting element passes through one of the plurality of through holes and is directly disposed on the substrate.  The applicant is encouraged to clarify in the claim language the structure of the light-emitting element passing through the through hole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US 2011/0051397).
With regards to Claim 1, Bae et al. discloses a light source module, comprising a substrate [210] (see paragraphs 62 and 63 and Figures 7, 11, and 25), a light-emitting element [220] (see paragraph 60 and Figures  7, 11, and 25), an optical adhesive layer 

With regards to Claim 4, Bae et al. discloses the light source module as discussed above with regards to Claim 1.
Bae et al. further discloses a plurality of microstructures [241] disposed on the substrate [210], wherein the optical adhesive layer [230] covers the plurality of microstructures [241] (see paragraphs 209-212 and Figure 25).

With regards to Claim 5, Bae et al. discloses the light source module as discussed above with regards to Claim 1.
Bae et al. further discloses the optical adhesive layer [230] has a first surface (comprising a surface of optical adhesive layer [230] nearest the layer [240], see Figure 11) and a second surface (comprising the surface of the optical adhesive layer [230] most distal the layer [240] and substantially opposite the first layer, see Figure 11) opposite to each other (see Figure 11), the first surface faces the substrate [210] (see Figure 11), the second surface is away from the substrate [210] (see Figure 11), and there is a distance between the reflective structure [232] and the second surface (see paragraph 121 and Figure 11).

With regards to Claim 6, Bae et al. discloses the light source module as discussed above with regards to Claim 1.
Bae et al. further discloses the optical adhesive layer [230] has a first surface (comprising a surface of optical adhesive layer [230] nearest the layer [240], see Figure 7) and a second surface (comprising the surface of the optical adhesive layer [230] most distal the layer [240] and substantially opposite the first layer, see Figure 7) and a opposite to each other (see Figure 7), the first surface faces the substrate [210] (see Figure 7), the second surface is away from the substrate [210] (see Figure 7), and the reflective structure [232] is exposed on the second surface (see paragraph 103 and Figure 7).

With regards to Claim 7, Bae et al. discloses the light source module as discussed above with regards to Claim 1.
Bae et al. further discloses the reflective structure [232] is a transflective structure or a total reflective structure (see paragraph 106).

With regards to Claim 11, Bae et al. discloses the light source module as discussed above with regards to Claim 1.
Bae et al. further discloses the reflective structure [232] has a third surface and fourth surface opposite to each other, the third surface faces the substrate, the fourth surface is away from the substrate, a shape of the third surface comprises a flat shape, a conical shape, a spherical shape, a truncated conical shape, a sawtooth shape or a concave-convex shape, and the fourth surface is a flat surface (see paragraphs 150-151 and Figures 11, 18, and 19).

With regards to Claim 12, Bae et al. discloses a display device, comprising a light source module [200] and a display panel [100] (see paragraphs 43 and 9 and Figure 2), wherein: the light source modules [200] comprises a substrate [210] (see paragraphs 62 and 63 and Figures 7, 11, and 25), a light-emitting element [220] (see paragraph 60 and Figures  7, 11, and 25), an optical adhesive layer [230] (see paragraph 73 and Figures 7, 11, and 25) and a reflective structure [232] (see paragraph 104 and Figures  7 and 11), wherein: the light-emitting element [220] is disposed on the substrate [210] (see paragraph 61 and Figures 7, 11, and 25); the optical adhesive layer [230] is disposed on the substrate [210] and covers the light-emitting element [220] (see paragraph 61 and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2011/0051397) in view of Lee (US 2020/0300444).
With regards to Claim 8, Bae et al. discloses the light source module as discussed above with regards to Claim 1.
Bae et al. does not explicitly disclose the optical adhesive layer has a first area and a second area, the first area encloses the light-emitting element, and the second area encloses the first area.
Lee teaches the optical adhesive layer [110,210] (see paragraphs 64  and 129 and Figure 7) has a first area (comprising an area with portion [210], see paragraph 130 and Figure 7) and a second area (comprising an area with portion [110], see paragraph 130 and Figure 7), the first area [210] encloses the light-emitting element [130], and the second area [110] encloses the first area [210] (see paragraph 130 and Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical adhesive layer of Bae et al. to include a first area and a second area, the first area encloses the light-emitting element, and the second area encloses the first area as taught by Lee.  One would have been motivated to do so in order to convert the wavelength of the light (see Lee paragraph 122).

With regards to Claim 9, Bae et al. and Lee discloses the light source module as discussed above with regards to Claim 8.
Bae et al. does not disclose the first area has a first refractive index, the second area has a second refractive index, and the second refractive index is greater than the first refractive index.
Lee teaches the first area [210] has a first refractive index, the second area [110] has a second refractive index (see paragraphs 64 and 122; the examiner notes that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source module of Bae et al. to include a first refractive index, the second area has a second refractive index, and the second refractive index as taught by Lee.  One would have been motivated to do so in order to convert the wavelength of the light (see Lee paragraph 122).
Lee does not explicitly disclose the second refractive index is greater than the first refractive index.  However, Lee does disclose the first area [210] is enclosed by the second area [110] (see Lee paragraph 130 and Figure 7) and that light exiting the first area [210] enters the second area [110] to be emitted therefrom (see Lee paragraphs 131 and 70).  Therefore, if the second refractive index is smaller than the first refractive index, more light will be internally reflected by the first area and not emitted through to the second area.  However, if the second refractive index is greater than the first refractive index, total internal reflection will be suppressed and more light will be emitted through to the second area to be emitted therefrom.  Therefore, one of ordinary skill in the art would be able to utilize materials for the first and second areas such that the second index of refraction is greater than the first index of refraction in order to allow more light to be transmitted to the second area to be emitted therefrom.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical adhesive layer of Bae et al. having the indices of refraction of the first and second areas of Lee such that the second index of refraction is greater than the first index of refraction.  One would have been motivated to do so in 

With regards to Claim 10, Bae et al. and Lee disclose the light source module as discussed above with regards to Claim 8.
Bae et al. does not disclose the first area has a plurality of wavelength conversion particles.
Lee teaches the first area [210] has a plurality of wavelength conversion particles (see paragraph 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical adhesive layer of Bae et al. to include the first area has a plurality of wavelength conversion particles as taught by Lee.  One would have been motivated to do so in order to convert the wavelength of the light to emit white light or certain color light (see Lee paragraph 122).

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that Bae fails to disclose or teach at least the limitation “the reflective layer has a plurality of through holes extending from a side facing the substrate to a side away from the substrate” and that Figure 4 of Bae shows no hole is disclosed, and accordingly Bae fails to adjust the light uniformity of the light source module by changing the interface reflectivity of the through hole when the 



Prior Art Referral
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Park (US 10,953,805), which discloses at least a light source module including a light-emitting element disposed on a substrate and a reflective layer with a plurality of reflective patterns to scatter the light, and Park et al. (KR 20160076346), which discloses at least a light source module including a light-emitting element disposed on a substrate and including a reflective structure positioned thereover and a reflective layer including a plurality of through holes for adjusting the light, and the light-emitting element disposed in one of the through holes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIN KRYUKOVA/Examiner, Art Unit 2875